[Cite as JPMorgan Chase Bank v. Liggins, 2016-Ohio-3528.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

JPMorgan Chase Bank, N.A.,                        :

                Plaintiff-Appellee,               :
                                                                    No. 15AP-242
v.                                                :             (C.P.C. No. 13CV-12908)

Ella N. Liggins, et al.,                          :         (REGULAR CALENDAR)

                Defendants-Appellants.            :



                                         D E C I S I O N

                                    Rendered on June 21, 2016


                On brief: Bricker & Eckler, LLP, Anne Marie Sferra, and
                Justin W. Ristau, for appellee. Argued: Anne Marie Sferra.

                On brief: Ella N. Liggins, pro se. Argued: Ella N. Liggins.

                 APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Defendant-appellant, Ella N. Liggins, appeals a judgment entry and decree
in foreclosure issued by the Franklin County Court of Common Pleas on March 10, 2015,
based on a decision issued by a magistrate of that court following a bench trial. Because
Liggins did not comply with Civ.R. 53, we are unable to rely on her affidavit or the
transcript and are obliged by law to accept the factual findings of the trial court. Having
accepted and being bound by the factual findings of the trial court, we are unable to
sustain Liggins' assignments of error. We, therefore, overrule Liggins' seven assignments
of error and affirm the judgment of the Franklin County Court of Common Pleas.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On November 26, 2013, JPMorgan Chase Bank, N.A., ("JPMorgan Chase")
filed a complaint in foreclosure based on allegations that it was entitled to enforce a note
signed by Liggins for which payment was secured by a mortgage on Liggins' home. After
                                                                                          2
No. 15AP-242
disposing of a counterclaim asserted in Liggins' answer, on November 19, 2014, the trial
court referred the matter to a magistrate for a bench trial.
       {¶ 3} The magistrate held a trial on December 17, 2014.                The magistrate
summarized the evidence presented at the trial and made factual findings as follows:
              The trial was held on December 17, 2014. Plaintiff presented
              testimony of Frank Dean. In her case, Ms. Liggins testified.
              The evidence was as follows.

              Mr. Dean testified that he is employed by Plaintiff as a Home
              Loan Research Officer and is familiar with Plaintiff's
              recordkeeping system and the records relating to this case.
              He testified that Plaintiff has access to the originals of the loan
              documents offered as exhibits.

              Mr. Dean identified as Exhibit A the Note dated April 30,
              2003 executed by Ms. Liggins. The original amount of the
              Note is $134,934.00, with fixed interest at the rate of 6.375%.
              The Note was endorsed by the original lender, Strategic
              Mortgage Company, to RBMG, Inc. (Ex. A, p. 2). The Note
              was then endorsed in blank by RBMG, Inc. (Id.). Mr. Dean
              testified that the Note is bearer paper, and Plaintiff is the
              holder of the original Note.

              Mr. Dean identified as Exhibit B the Mortgage securing the
              Note. The Mortgage is dated April 30, 2003 and executed by
              Ms. Liggins. (Ex. B, p. 6). The Mortgage encumbers real
              property at 683 S. Kellner Road, Columbus Ohio. Plaintiff is
              in possession of the original Mortgage. Mr. Dean identified
              the following assignments of the Mortgage, from the original
              lender, Strategic Mortgage Company, to RBMG, Inc. (Ex. C),
              from RBMG, Inc. to Mortgage Electronic Registration
              Systems, Inc. (Ex. D), and from Mortgage Electronic
              Registration Systems, Inc. to Plaintiff. (Ex. E).

              Mr. Dean identified as Exhibit F the notice of breach
              and acceleration letter sent to Ms. Liggins. The letter, dated
              April 28, 2010, notifies Ms. Liggins that she is in default
              because of failure to make monthly payments commencing
              with the payment due March 1, 2010. (Ex. F, p. 2). The letter
              states that if the default is not cured, the loan will be
              accelerated. (Id.). Mr. Dean testified that the default was not
              cured, and the loan was accelerated.

              Mr. Dean identified as Exhibit G a letter to Ms. Liggins dated
              October 22, 2013, notifying her that a representative from JM
              Adjustment Services would be visiting within 20 days for a
                                                                                3
No. 15AP-242
           face-to-face meeting to discuss payment assistance options for
           the loan. Mr. Dean testified that, as reflected in Ex. G, p. 5-7,
           this letter was sent by certified mail. The tracking information
           indicates that the letter was unclaimed. (Id., p. 5).

           Mr. Dean identified as Exhibit H Plaintiff's system notes
           regarding this loan account. He testified that the notes reflect
           that on October 26 and October 30, 2013, Plaintiff's agent
           went to the property for a face-to-face meeting with
           Ms. Liggins; the notes reflect that on October 30, 2013, the
           agent made contact with Ms. Liggins and she declined to
           participate in the meeting.

           Mr. Dean identified as Exhibit I a letter to Ms. Liggins dated
           May 3, 2010 addressing her request for a loan modification
           and informing her that she did not qualify for a modification
           through the Making Home Affordable program or other
           programs.

           Mr. Dean identified as Exhibit J screen prints from Plaintiff's
           business records system confirming that the above letters
           were sent to Ms. Liggins.

           Mr. Dean identified as Exhibit K the payment history for the
           loan. The payment history shows that no payments have been
           made since February 1, 2010. The principal balance is
           $122,268.73, plus interest at 6.375%. The history also shows
           that advances were made to cover expenses such as taxes,
           insurance, and property preservation costs.

           During cross examination, Mr. Dean was asked about the fact
           that the date on the signature on the Mortgage is different
           from the date in the notary provision. (Ex. B, p. 5-6).

           In her case, Ms. Liggins testified that she received a letter
           regarding the loan dated November 7, 2013. (Ex. 1). She
           stated that she then sent a certified mail letter stating that she
           disputed the debt and requesting information. (Ex. 1a).

           Ms. Liggins testified that she requested a loan modification,
           completed the necessary documents, and sent them to
           Plaintiff. She stated that Plaintiff s representatives would not
           meet with her or provide answers to her questions. She stated
           that she could not get information regarding the payment
           amounts and dates.

           Ms. Liggins testified that when the person from JM
           Adjustment came to her property, she did not believe the
                                                                                            4
No. 15AP-242
              person represented Plaintiff because the person could not
              answer her questions.

              Ms. Liggins further testified that she did not sign the loan
              documents at closing. She stated that she did not receive the
              notice of breach and acceleration letter.
(Jan. 30, 2015 Mag. Decision at 1-4.) Following this recitation, the magistrate concluded,
"The Magistrate finds the testimony of Mr. Dean credible and finds that Mr. Dean had
sufficient familiarity with the records of this loan to authenticate them as Plaintiff's
business records." (Id. at 4.)
        {¶ 4} Based on this factual record, the magistrate decided against Liggins and
concluded that, "the Mortgage is a valid lien on the real estate described therein," that
JPMorgan Chase was entitled to a judgment against Liggins for "$122,268.73, plus
interest at 6.375% from February 1, 2010, court costs, and advances," and that the
mortgage should be foreclosed and the real property ordered sold to satisfy the judgment.
(Id. at 6.)
        {¶ 5} On February 6, 2015, Liggins filed objections to the magistrate's decision
and supplemented those objections on February 17, 2015 with her own affidavit and a
United States Postal Service ("USPS") tracking report. On February 19, 2015, JPMorgan
Chase responded in opposition to Liggins' objections. Liggins filed a motion for new trial
on February 27, 2015 and again attached an affidavit as well as additional USPS
documents.
        {¶ 6} On March 10, 2015, the trial court overruled Liggins' objections, denied her
motion for new trial, and adopted the magistrate's decision as its own. Liggins, having
failed to provide the trial court with a transcript of the December 17, 2014 trial, caused the
court to be limited in considering her objections to the findings of fact reached by the
magistrate. The trial court issued a judgment entry and decree in foreclosure the same
day as it entered its decision into the record.
        {¶ 7} On April 2, 2015, Liggins timely filed a notice of appeal. Not until April 2,
2015, did Liggins request a transcript and not until May 12, 2015, after the trial court
entered judgment overruling her objections and after Liggins filed her notice of appeal,
was a transcript of the December 17, 2014 trial filed with the trial court.
                                                                                      5
No. 15AP-242
II. ASSIGNMENTS OF ERROR

      {¶ 8} Liggins asserts seven assignments of error:
             1. The court erred by adopting the Magistrate's January 30,
             2015 decision without considering an evidentiary hearing to
             determine the merits of defendant-appellants Civ. R. 53
             objections. The presiding judge had very little knowledge of
             this action because previous rulings in this action were
             adjudicated by visiting judges.

             2. The court erred when it failed to accept the affidavit the
             defendant-appellant provided the court in her Civ. R. 53 and
             59 motions. Thereby violating Liggins right to give evidence
             under the Civil Rights Act of 1866.

             3. The court erred by denying defendant-appellants Civ. R. 59
             motion for a new trial or to amend the Magistrate's January
             30, 2015 decision.

             4. The court erred when it did not accept the testimony,
             documents and affidavits of the defendant-appellant with
             equal weight as those presented by the plaintiff-appellee,
             which violated defendant-appellants right to a unbiased trial
             and Due Process under the Civil Rights Act of 1866 and the
             U.S. Constitution.

             5. The court erred in [failing] to conduct an independent
             review to determine whether the magistrate determined the
             factual issues and applied the appropriate law.

             6. The court erred in accepting documents from the plaintiff-
             appellee that do not conform to ORC 5301: Acknowledgment
             of Deed, Mortgage, Land Contract, Lease or Memorandum of
             Trust, ORC 147: Notaries Public and Commissioners, ORC 44:
             Proof of Official Record, 46 CFR 67.237 – Requirements for
             assignments of mortgages, 24 CFR §201.50 Acceleration and
             Notification, and 24 CFR 203.502 – Responsibility for
             Servicing.

             7. The court erred by admitting inadmissible hearsay evidence
             which prejudiced Liggins Due Process rights under the
             Fourteenth Amendment of the United States Constitution and
             the Civil Rights Act of 1866, Section 2 of the 13th Amendment
             to the United States Constitution.
For a cogent review of Liggins' assignments of error, we address them out of order.
                                                                                        6
No. 15AP-242
III. DISCUSSION
       {¶ 9} Because it affects all of Liggins' assignments of error, we first address the
extent of the record we are permitted to review on appeal. Ohio Rule of Civil Procedure
53 establishes the procedure for providing the trial court (and thereby the appeals court)
with the so-called tools it must have to fairly consider an objection to a magistrate's
decision.
               (iii) Objection to magistrate's factual finding; transcript or
               affidavit. An objection to a factual finding, whether or not
               specifically designated as a finding of fact under Civ.R.
               53(D)(3)(a)(ii), shall be supported by a transcript of all the
               evidence submitted to the magistrate relevant to that finding
               or an affidavit of that evidence if a transcript is not available. *
               * * The objecting party shall file the transcript or affidavit with
               the court within thirty days after filing objections unless the
               court extends the time in writing for preparation of the
               transcript or other good cause. If a party files timely
               objections prior to the date on which a transcript is prepared,
               the party may seek leave of court to supplement the
               objections.
(Emphasis deleted and added.) Civ.R. 53(D)(3)(b)(iii).
       {¶ 10} In this case, Liggins submitted an affidavit with her objections making a
number of factual assertions, but she did not obtain a transcript to substantiate her
objections. The record does not show that Liggins argued or asserted prior to the trial
court's ruling on her objections that the transcript was "not available" as is required by
Civ. R. 53(D)(3)(b)(iii) which would have permitted an affidavit to be used rather than a
transcript to substantiate her objections. We have previously recognized that a transcript
can properly be considered "not available" for Civ.R. 53 purposes where a litigant is
indigent and consequently unable to obtain a transcript. Gill v. Grafton Corr. Inst., 10th
Dist. No. 09AP-1019, 2010-Ohio-2977, ¶ 8-17. However, in a case where (as here) a
litigant offered no explanation on the record for failing to obtain a transcript, we have
stated that:
               [a] transcript is not unavailable merely because the original
               stenographic notes have not been transcribed or because a
               party elects not to order a transcript of the proceedings.
               Where a transcript can be produced, the transcript is available
               and must be provided to the trial court in support of
               objections to a magistrate's decision.
                                                                                              7
No. 15AP-242
Gladden v. Grafton Corr. Inst., 10th Dist. No. 05AP-567, 2005-Ohio-6476, ¶ 7. Thus,
Liggins' affidavit could not substantiate her objections as is required, and the trial court
was not permitted by rule to have considered them. Nor can we. "Except for a claim of
plain error, a party shall not assign as error on appeal the court's adoption of any
factual finding or legal conclusion, whether or not specifically designated as a finding of
fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to
that finding or conclusion as required by Civ.R. 53(D)(3)(b)." (Emphasis added.) Civ.R.
53(D)(3)(b)(iv).
       {¶ 11} Liggins could have but did not seek an extension in which to obtain the
transcript before filing her objections or to request a delay of the court's ruling until the
transcript could be secured. If a litigant shows "good cause * * *, the court shall allow a
reasonable extension of time for a party to file a motion to set aside a magistrate's order or
file objections to a magistrate's decision." Civ.R. 53(D)(5); one such "good cause" is a
delay in receiving a transcript. See Savioli v. Savioli, 99 Ohio App.3d 69, 71-72 (8th Dist.
1994) (finding an abuse of discretion in denying an extension to file objections based on
delay in receiving a transcript and remarking, "motions for extensions of time should be
freely granted where the need for an extension is occasioned by the official court
reporter's delay in preparing the transcript"). Despite the availability of this relief, Liggins
chose to timely file objections in February 2015 without a transcript to support them. Not
until April 2015, nearly two months after her objections were filed and almost one month
after the trial court overruled Liggins' objections, did she seek to have a transcript
prepared. Not until May 12, 2015, over a month after this appeal was filed, was the
transcript filed with the trial court.
       {¶ 12} Civ.R. 53(D)(3)(b)(iv) obliges us to overrule assignments of error
challenging a factual finding where the entirety of Civ.R. 53(D)(3)(b) has not been
complied with, and this includes the filing of a transcript or the submission of an affidavit
where a transcript is unavailable under circumstances prescribed by and pursuant to
Civ.R. 53(D)(3)(b)(iii).
       {¶ 13} Even in the absence of this rule, common law precludes our consideration of
the too-late-filed-transcript, because this evidence was not available to the trial court in
reaching the decision appealed. In such contexts, we have explained:
                                                                                            8
No. 15AP-242
              Appellate review is limited to the record as it existed at the
              time the trial court rendered its judgment. Fifth Third Bank v.
              Financial S. Office Partners, Ltd., 2d Dist. No. 23762, 2010-
              Ohio-5638; Cunningham v. Cunningham, 5th Dist. No. 09-
              CA-25, 2010-Ohio-1397, ¶ 65; Paasewe v. Wendy Thomas 5
              Ltd., 10th Dist. No. 09AP-510, 2009-Ohio-6852, ¶ 15. See also
              UAP-Columbus JV326132 v. Young, 10th Dist. No. 09AP-646,
              2010 Ohio 485, ¶ 32 ("Our review of summary judgment is
              limited solely to the evidence that was before the trial court at
              the time of its decision."). " 'A reviewing court cannot add
              matter to the record before it, which was not a part of the trial
              court's proceedings, and then decide the appeal on the basis of
              the new matter.' " Morgan v. Eads, 104 Ohio St.3d 142, 2004-
              Ohio-6110, ¶ 13, 818 N.E.2d 1157 (quoting State v. Ishmail
              (1978), 54 Ohio St.2d 402, 377 N.E.2d 500, paragraph one of
              the syllabus). Likewise, "a reviewing court cannot consider
              evidence that a party added to the trial court record after that
              court's judgment, and then decide an appeal from the
              judgment based on the new evidence." Paasewe at ¶ 15. See
              also Wallace v. Mantych Metalworking, 189 Ohio App.3d 25,
              2010-Ohio-3765, ¶ 10-11, 937 N.E.2d 177 (refusing to consider
              a deposition filed with the trial court after the court rendered
              the judgment being appealed); Waterford Tower
              Condominium Assn. v. TransAmerica Real Estate Group,
              10th Dist. No. 05AP-593, 2006 Ohio 508, ¶ 13 (refusing to
              consider evidence adduced to support a motion for
              reconsideration when reviewing the underlying judgment).
Wiltz v. Clark Schaefer Hackett & Co., 10th Dist. No. 11AP-64, 2011-Ohio-5616, ¶ 13.
       {¶ 14} Further, we have previously addressed essentially the exact circumstance
presented here, where a transcript is not supplied to the trial court for the purpose of
considering objections to a magistrate's factual findings, but is prepared and filed after the
objections are overruled. In that case we explained:
              [A] transcript of the proceedings before the magistrate is part
              of the record on appeal; however, the transcript was not
              before the trial court when it adopted the magistrate's
              decision. "Appellate review is limited to the record as it
              existed at the time the trial court rendered its judgment."
              Franks v. Rankin, 10th Dist. No. 11AP-934, 2012-Ohio-1920,
              ¶ 73, citing Wiltz * * *, ¶ 13; Wallace * * *, ¶ 10 * * *. " 'A
              reviewing court cannot add matter to the record before it,
              which was not a part of the trial court's proceedings, and then
              decide the appeal on the basis of the new matter.' " Id.,
              quoting * * * Ishmail, * * * paragraph one of the syllabus.
              Therefore, we will not consider the transcript in ruling on
                                                                                                       9
No. 15AP-242
                appellant's assignments of error. " ' "When portions of the
                transcript necessary for resolution of assigned errors are
                omitted from the record, the reviewing court has nothing to
                pass upon and thus, as to those assigned errors, the court has
                no choice but to presume the validity of the lower court's
                proceedings, and affirm." ' " Black v. Columbus Sports
                Network, LLC, 10th Dist. No. 13AP-1025, 2014-Ohio-3607, ¶
                39, quoting Estate of Stepien v. Robinson, 11th Dist. No. 2013-
                L-001, 2013-Ohio-4306, ¶ 29, quoting Knapp v. Edwards
                Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).
Blevins v. Blevins, 10th Dist. No. 14AP-175, 2014-Ohio-3933, ¶ 14. We are therefore
bound by the findings of fact of the magistrate that were adopted by the trial court and
cannot consider either Liggins' affidavit or the transcript.1 Accordingly, we are permitted
to examine only the legal conclusions drawn from such facts.
    A. Second, Fourth, and Fifth Assignments of Error–Factual Issues
        {¶ 15} With respect to the second, fourth, and fifth and assignments of error,
Liggins argues the trial court should have independently de novo reviewed the
magistrate's factual findings and credibility determinations. Because the trial court did
not have the benefit of the transcript and because Liggins' affidavits were not properly
submitted and could not be considered under Civ.R. 53, the trial court was not permitted
to, nor can we, review the factual and credibility determinations of the magistrate.
        {¶ 16} Accordingly, Liggins' second, fourth, and fifth assignments of error are
overruled.
    B. Seventh Assignment of Error–Evidentiary Rulings at Trial
        {¶ 17} In her seventh assignment of error, Liggins argues that the trial court
should have rejected the magistrate's decision, because the magistrate improperly
accepted and relied on hearsay documents and testimony. " 'Hearsay' is a statement,
other than one made by the declarant while testifying at the trial or hearing, offered in




1 "Absent an objecting party's compliance with Civ.R. 53(D)(3)(b)(iii), the trial court must accept the

magistrate's factual findings and may only examine the legal conclusions drawn from those facts." Gill at
¶ 13, citing Farmers Mkt. Drive-In Shopping Ctrs., Inc. v. Magana, 10th Dist. No. 06AP-532, 2007-Ohio-
2653, ¶ 27-28; Forth v. Gerth, 10th Dist. No. 05AP-576, 2005-Ohio-6619, ¶ 9; In re Estate of Haas, 10th
Dist. No. 07AP-512, 2007-Ohio-7011, ¶ 23; Wade v. Wade, 113 Ohio App.3d 414, 418 (11th Dist.1996). The
same is true of this court's review on appeal. Reitter Stucco, Inc. v. Ducharme, 10th Dist. No. 15AP-404,
2015-Ohio-4193, ¶ 7, 13.
                                                                                        10
No. 15AP-242
evidence to prove the truth of the matter asserted" and is generally a forbidden form of
evidence. Evid.R. 801(C); Evid.R. 802.
       {¶ 18} We have predominantly reviewed hearsay decisions for abuse of discretion.
See, e.g., Pontius v. Riverside Radiology & Interventional Assocs., 10th Dist. No. 15AP-
906, 2016-Ohio-1515, ¶ 15; Thomas v. Columbia Sussex Corp., 10th Dist. No. 10AP-93,
2011-Ohio-17, ¶ 17-18. A number of appellate districts, however, have taken the view that
hearsay determinations involve questions of law, which are to be reviewed de novo. See,
e.g., Neff Sand & Gravel, Inc. v. Great Lakes Crushing, Ltd., 11th Dist. No. 2012-L-145,
2014-Ohio-2875, ¶ 23; State v. Bates, 6th Dist. No. WM-12-002, 2013-Ohio-1270, ¶ 41;
State v. Lusher, 4th Dist. No. 11CA1, 2012-Ohio-5526, ¶ 49; Volpe v. Heather Knoll
Retirement Village, 9th Dist. No. 26215, 2012-Ohio-5404, ¶ 13; State v. Lumbus, 8th Dist.
No. 87767, 2007-Ohio-74, ¶ 22. Hearsay decisions often require implicit determinations
about facts (such as preliminary determinations of who said what in what circumstances)
with the result that questions about whether to admit hearsay often are hybrid questions
of fact and law. As such, they are based upon the fact-judging abilities of the trial court
and are reviewed for abuse of discretion. Pontius at ¶ 15; Thomas at ¶ 17-18. Yet there is
also a law question element to such determinations, and we have frequently noted "that
no court has the authority, within its discretion, to commit an error of law." State v.
Akbari, 10th Dist. No. 13AP-319, 2013-Ohio-5709, ¶ 7, citing State v. Beechler, 2d Dist.
No. 09-CA-54, 2010-Ohio-1900, ¶ 70. In Pontius, for example, the trial court's abject
failure to analyze the applicable hearsay exception in deciding to exclude testimony,
constituted an error of law and, thus, an abuse of discretion. Id. at ¶ 23-24.
       {¶ 19} In this case (because of Liggins' failure to comply with Civ.R. 53) both the
trial and appellate courts must accept the facts as determined by the magistrate. Thus,
the remaining questions here are whether those established facts show the testimony
accepted to be hearsay and whether, if it is hearsay, it nonetheless falls within an
exception to the hearsay prohibition. Therefore, at least in this case, the hearsay issues
presented appear to be questions of law.
       {¶ 20} Though hearsay is generally prohibited, one of several exceptions to the
hearsay prohibition is business records, specifically:
              Records of regularly conducted activity.              A
              memorandum, report, record, or data compilation, in any
                                                                                           11
No. 15AP-242
              form, of acts, events, or conditions, made at or near the time
              by, or from information transmitted by, a person with
              knowledge, if kept in the course of a regularly conducted
              business activity, and if it was the regular practice of that
              business activity to make the memorandum, report, record, or
              data compilation, all as shown by the testimony of the
              custodian or other qualified witness or as provided by Rule
              901(B)(10), unless the source of information or the method or
              circumstances of preparation indicate lack of trustworthiness.
              The term "business" as used in this paragraph includes
              business, institution, association, profession, occupation, and
              calling of every kind, whether or not conducted for profit.
(Emphasis sic.) Evid.R. 803(6); see also Evid.R. 803(7) (providing an exception for the
absence of an entry in such records to prove the non-occurrence or nonexistence of a
matter).
       {¶ 21} In this case the magistrate recounted that, "Mr. Dean testified that he is
employed by Plaintiff as a Home Loan Research Officer and is familiar with Plaintiff's
recordkeeping system and the records relating to this case. He testified that Plaintiff has
access to the originals of the loan documents offered as exhibits." (Jan. 30, 2015 Mag.
Decision at 1-2.) Then, "[t]he Magistrate [found] the testimony of Mr. Dean credible and
[found] that Mr. Dean had sufficient familiarity with the records of this loan to
authenticate them as Plaintiff's business records." (Id at 4.)
       {¶ 22} To the extent that de novo review of the legal determination here is possible,
based on the somewhat sparse facts available on appeal, it seems that the magistrate
found Dean's testimony to fall within a valid exception to the hearsay rule. Nonetheless,
recognizing that the characterization of evidence may involve both discretionary and legal
considerations, in order to consider this particular alleged error in a more than superficial
way, we would have to discern the exact nature of the testimony offered, the documents
presented, the objections raised, if any, and the rulings made during the trial. Since we
cannot rely on either the transcript or Liggins' affidavit for that information, we are
unable to fully assess the merits of this assignment of error and must presume the
regularity of the trial court's proceedings. State ex rel. Cincinnati Enquirer v. Lyons, 140
Ohio St.3d 7, 2014-Ohio-2354, ¶ 35 ("a trial court's proceedings are presumed regular
unless the record demonstrates otherwise").
       {¶ 23} Liggins' seventh assignment of error is overruled.
                                                                                            12
No. 15AP-242
   C. First Assignment of Error–Whether the Trial Court Erred in Failing to
      Hold a Hearing on Liggins' Objections to the Magistrate's Decision
       {¶ 24} Liggins argues that the trial court erred in failing to hold an evidentiary
hearing on her objections to the magistrate's decision. Ohio Rule of Civil Procedure
53(D)(4)(d) permits a hearing but no rule specifically requires a hearing. Argenziano v.
Argenziano, 9th Dist. No. 10CA0116-M, 2012-Ohio-1447, ¶ 10 ("While Civ.R. 53(D)(4)(b)
allows a trial court to take additional evidence or itself hear a matter previously referred to
the magistrate, it does not mandate such hearings."). It is true that on rare occasions,
some courts have found error in the refusal of an objecting party's explicit request for a
hearing where material evidence to be presented in the hearing did not become available
until after the trial before the magistrate. See, e.g., Morrison v. Morrison, 9th Dist. No.
27150, 2014-Ohio-2254, ¶ 25-29.
       {¶ 25} However, this is not such a case. Liggins did not request a hearing on her
objections or explain exactly what evidence she needed to present that had only become
available after the trial before the magistrate. Although Liggins also filed a motion for a
new trial alleging that new evidence had surfaced, her motion mostly discusses a
document that was an exhibit in the trial before the magistrate. In addition, Civ.R. 59,
prescribing procedures on a motion for new trial, does not require the trial court to hold a
hearing.
       {¶ 26} Liggins' first assignment of error is overruled.
   D. Third Assignment of Error–Whether the Trial Court Erred in Failing to
      Grant Liggins a New Trial
       {¶ 27} Liggins sets forth the rule provisions regarding granting a new trial in her
brief and notes that "[t]he court refused to consider any of these options." (Liggins Brief at
25.)   The brief does not explain why that refusal might be considered erroneous.
Appellate Rule 16(A)(7) requires that the brief include argument and reasons therefor to
explain an appellant's assignment of error. Liggins' brief does not do this, and we have no
further basis on which to review her assignment of error.
       {¶ 28} Accordingly, Liggins' third assignment of error is overruled.
   E. Sixth Assignment of Error–Whether the Trial Court Erred in Enforcing
      the Note and Finding that the Mortgage was a Valid Lien
       {¶ 29} The mortgage in this case shows a signature, which purports to be Liggins'
signature, along with a corresponding date of April 30, 2003. On the following page is a
                                                                                             13
No. 15AP-242
notary stamp indicating that Liggins acknowledged having signed the document.
However, the typewritten text of the document on the notary page indicates a date of
April 25, 2003.
       {¶ 30} Liggins argues that she "did not execute or acknowledge the mortgage
before the notary public on April 30, 2003, during the closing." (Liggins Brief at 29.) She
also asserts that "[s]he did not execute or acknowledge the mortgage and note before a
notary public on April 25, 2003." (Id. at 30.) Liggins does not claim that she did not sign
the note or mortgage or that she never obtained loan proceeds in order to purchase the
home. As the magistrate found, "[t]here is no evidence of fraud here; rather, there is
simply an unexplained discrepancy in dates between the two signatures." (Jan. 30, 2015
Mag. Decision at 5.) As discussed previously, because Liggins failed to comply with
Civ.R. 53, neither the trial court nor we are able to review this factual conclusion on the
evidence, since the evidence is more than the documents, themselves, but also the
testimony at trial, which is not before us, absent a transcript.
       {¶ 31} In cases such as this where documents are facially defective but there has
been no other determination of fraud at a hearing on the matter, the Supreme Court of
Ohio has explained that the documents remain enforceable against the parties to the
transaction.
               In this case, the grantors signed the document outside the
               presence of both the witnesses and did not appear before the
               notary public who certified the acknowledgment. The
               acknowledgment required by the statute is for the purpose of
               affording proof of the due execution of the deed by the
               grantor, sufficient to authorize the register of deeds to record
               it. It has been held that "a defectively executed conveyance of
               an interest in land is valid as between the parties thereto, in
               the absence of fraud. * * *" (Citations omitted.) Citizens Natl.
               Bank v. Denison (1956), 165 Ohio St. 89, 95,59 O.O. 96, 99,
               133 N.E. 2d 329, 332; Naso v. Daniels (1964), 8 Ohio App.2d
               42, 48, 37 O.O. 2d 48, 52, 220 N.E. 2d 829, 833.
Basil v. Vincello, 50 Ohio St.3d 185, 188-89 (1990).
       {¶ 32} Our decision is based on the state of the record before us. This matter went
to trial, resulting in factual findings by the trier of fact, the magistrate, pursuant to Civ.R.
53. We and the trial court are bound by the procedures set forth in Civ.R. 53. In the
absence of a record by which we can review Liggins' assignments of error, and in some
                                                                                         14
No. 15AP-242
cases the absence of argument and reasons therefor, we cannot reach holdings consistent
with her contentions. We are unable to review the factual findings of the magistrate
because the record lacks the necessary tools to review his findings. That the mortgage was
defectively notarized is not in and of itself evidence of fraud. Basil. In the absence of
fraud the law is clear. The mortgage, though defectively executed, is valid when asserted
against the grantor, Liggins. Citizens Natl. Bank v. Denison, 165 Ohio St. 89, (1956).
       {¶ 33} Liggins' sixth assignment of error is overruled.
IV. CONCLUSION
       {¶ 34} Because Liggins did not provide a transcript as is required by Civ.R. 53, we
can neither rely on her affidavit nor a late-submitted transcript that was not considered by
the trial court in reviewing its decision. Further, we do not find merit in any of Liggins
purely legal arguments, being obliged to accept the findings of fact from the trial court in
analyzing the application of her arguments to what the trial court found to have factually
occurred. Thus, we overrule Liggins' seven assignments of error and affirm the judgment
of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.
                            BROWN and KLATT, JJ., concur.